Title: To George Washington from Major General Benedict Arnold, 23 August 1780
From: Arnold, Benedict
To: Washington, George


					
						Dear Sir,
						Head Quarters Robinson’s House August 23rd 1780.
					
					Yesterday I was honored with Your Excellency’s Favor of the 21st instant.
					Your Directions to communicate to Genl Heath any Intelligence I

may receive of the Movement of the Enemy to the Eastward, in Force, shall be punctually complied with.
					Agreeable to Your Excellency’s Desire, I have made Enquiry, Whether Colo. Livingston can furnish an Officer capable of executing the Offices of Depy Adjt Genl & Sub Inspector to my Command, but find none fit for that Department; Of this I have given Notice to Baron Stuben, by this Express, requesting him that a proper Officer may be sent from the Army. Such an Officer is absolutely necessary at this Garrison. Those of my Family have no Leizure to attend to many Matters, which fall under the immediate Direction of that Office.
					I do myself the Honor to transmit to Your Excellency, the Proceedings of a Genl Court Martial against a certain Nathaniel Ackesly & reuben Weeks, who came out from the Enemy & were taken going into the Lines with Cattle & Horses they had stolen; They were tried as Spies & the Court have sentenced them accordingly. I shall be happy in receiving Your Excellency’s Orders with respect to them. With sentiments of the most lively regard & respect, I have the Honor to be, Dear Sir, Your Excellency’s Most Obedt & Very Hble servt
					
						B. Arnold
					
				